DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-10, 12-13, 16-17, & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adamczyk et al. (US 20180229687 A1). 
Regarding claim 1 Adamczyk et al. teaches [an inflator for an automotive safety device] (FIG. 2, 12; paragraph 0035) [comprising: a pyrotechnic material for producing a quantity of gas during deployment;] (FIG. 2, 55; paragraph 40) [and a filter disposed about the pyrotechnic material,] (FIG. 2, 100; paragraph 43) [wherein the filter comprises at least a first layer and a second layer,] (FIG. 9, L1-L4; paragraphs 14 & 46) [wherein the first layer comprises a first plurality of projections arranged according to a pattern] (FIG. 6 & 7; paragraph 60) [and each projection defining an aperture,] (FIG. 5A-5C, 137; 
Regarding claim 2 Adamczyk et al. teaches that [each projection of the first layer comprises at least two faces] (FIG. 5A-5C, 126, 137; paragraph 50) [and one of the at least two faces comprises the aperture and is oriented transverse to the first layer.] (FIG. 5A-5C)

Regarding claim 6 Adamczyk et al. teaches that [the filter comprises a cylindrical shape] (FIG. 2, 100; paragraph 43) [that is formed by rolling the first layer and the second layer while nested together in the nested configuration.] FIG. 4C-4E, the first and second layers must be nested to roll the third layer onto them)
Regarding claim 8 Adamczyk et al. teaches that [the filter comprises three or more nested layers.] (FIG. 6-9, L1-L3)
Regarding claim 9 Adamczyk et al. teaches that [in the nested configuration, the first plurality of projections of the first layer and their corresponding apertures and the second plurality of projections of the second layer and their corresponding apertures define a gas flow pathway that allows inflation gas to be filtered and escape the inflator, wherein the gas flow pathway comprises a tortuous path.] (FIG. 4A & 4B, D1 & D2; Paragraph 34, 47, & 52; 
Regarding claim 10 Adamczyk et al. teaches that [the gas flow pathway comprises a plurality of radiused turns between 45 degrees and 90 degrees.] (FIG. 5A-5C shows the turns radiused between 45 and 90 degrees; FIG. 9 shows the plurality)
Regarding claim 12 Adamczyk et al. teaches that [the first layer and the second layer are formed from expanded metal.] (Claim 2)

Regarding claim 16 Adamczyk et al. teaches that [the filter comprises a cylindrical shape that is formed by rolling the first layer and the second layer together.] (FIG. 6-9, L1 & L2; paragraph 54)
Regarding claim 17 Adamczyk et al. teaches that [the filter comprises three or more nested layers] (FIG. 6-9, L1-L3)
Regarding claim 19 Adamczyk et al. teaches that [the first layer and second layer are formed from expanded metal.] (Claim 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (US 20180229687 A1).
Regarding claim 5 Adamczyk et al. teaches the same structure and that the layers are rolled and that the projections are spaced apart, but does not explicitly teach that the first plurality of projections of the first layer and the second plurality of projections of the second layer are spaced apart in the pattern according to Archimedean spiral length.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adamczyk et al. to space apart the projection in a pattern according to Archimedean length, so as to achieve optimal inflator performance.  
Regarding claim 7 Adamczyk et al. teaches the same structure and that the layers are rolled and that the projections are spaced apart, but does not explicitly teach that the pattern of the first layer and the pattern of the second layer vary by a function of an Archimedean spiral. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adamczyk et al. to vary the pattern of the first layer and the pattern of the second layer by a function of an Archimedean spiral, so as to achieve optimal inflator performance.
Regarding claim 14 Adamczyk et al. teaches the same structure and that the layers are rolled and that the projections are spaced apart, but does not explicitly teach that the first plurality of projections of the first layer and the second plurality of projections of the second layer are spaced apart in the pattern according to Archimedean spiral length. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adamczyk et al. so that the first plurality of projections of the first layer and the second plurality of projections of the second layer are spaced apart in the pattern according to Archimedean spiral length, so as to achieve optimal inflator performance.

s 3, 4, 15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (US 20180229687 A1) in view of Whang et al. (US 20080150260 A1).
Regarding claim 3 Adamczyk et al. teaches claim 1 upon which claim 3 is dependent. Adamczyk et al. does not teach that the second layer is inverted to nest with the first layer.
Whang et al. does teach that [the second layer is inverted to nest with the first layer] (FIG. 1 & 2, 200 & 201). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively invert the second layer of Adamczyk et al. as taught by Whang et al. so as to produce a more compact filter. 
Regarding claim 4 Adamczyk et al. as modified above teaches a plurality of peaks and valleys on a plurality of layers but does not teach that they nest, only that the layers themselves nest. 
Whang et al. does teach that [a peak of each projection of the second plurality of projections of the second layer] (Whang et al. FIG. 2, 201b; paragraph 26) [nest within a corresponding valley of the plurality of projections of the first layer] (Whang et al. FIG. 2, 200a; paragraph 26) [and a peak of each projection of the first plurality of projections of the first layer] (Whang et al. FIG. 2, 200b; paragraph 26) [nest within a corresponding valley of the plurality of projections of the second layer.] (Whang et al. FIG. 2, 201a; paragraph 26). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively nest the peaks and valleys of the nested layers of Adamczyk et al. as described above in the manner taught by Whang et al. so as to produce a more compact filter. 
Regarding claim 15 Adamczyk et al. as modified above teaches a plurality of peaks and valleys on a plurality of layers but does not teach that they nest, only that the layers themselves nest. 
Whang et al. does teach that [the second layer] (Whang et al. FIG. 1 & 2, 201) [is inverted to nest with the first layer] (Whang et al. FIG. 1 & 2, 200) [such that a peak of each of the second plurality of projections of the second layer] (Whang et al. FIG. 2, 201b) [nest within a corresponding valley of the 

Regarding claim 20 Adamczyk et al. teaches [A method of manufacturing a filter comprising: nesting a first layer with a second layer in a nested configuration,] (FIG. 9, L1-L4) [wherein the first layer and the second layer each comprise a plurality of projections arranged according to a pattern,] (FIG. 9, 130, 130a, 130b; paragraph 8) [each projection defining an aperture,] (FIG. 5A-5C, 137; paragraph 50) [and rolling the first layer and the second layer in the nested configuration to form a filter cylinder] (FIG. 4D, 4E, & 6-9) and does teach a plurality of peaks and valleys on a plurality of layers but does not teach that they nest.
Whang et al. does teach [wherein in the nested configuration the orientation of the second layer is inverted in relation to the orientation of the first layer;] (Whang et al. FIG. 1 & 2, 200 & 201). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively nest the peaks and valleys of the nested layers of Adamczyk et al. in the manner taught by Whang et al. so as to produce a more compact filter. 
Claims 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (US 20180229687 A1) in view of Cabera et al. (US 5985060 A).
Regarding claim 11 Adamczyk et al. teaches claim 1 upon which claim 11 is dependent but does not teach that the first layer is an inner layer and the second layer is an outer layer, wherein the apertures per inch of the first layer is greater than the apertures per inch of the second layer.

Regarding claim 18 Adamczyk et al teaches claim 13 upon which claim 18 is dependent but does not teach that the first layer is an inner layer and the second layer is an outer layer, wherein the apertures per inch of the first layer is greater than the apertures per inch of the second layer.
Cabera et al. does teach that [the first layer is an inner layer] (Cabera et al. FIG. 1, 2A, & 2B, 15 {which is unlabeled in the figures but is the section of 14 not included in 28}; column 6, lines 27-39) [and the second layer is an outer layer,] (Cabera et al. FIG. 1, 2A, & 2B, 28; column 6, lines 39-45) [wherein the apertures per inch of the first layer is greater than the apertures per inch of the second layer] (Cabera et al. FIG. 2B, 24; column 6, lines 49-55). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the aperture arrangement of Cabera et al. so as to create a more tortuous path for the gases (Column 7, lines 20-24), control the desired combustion level (Column 6, lines 55-60), or otherwise improve inflator performance. 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach filters of interest. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616